Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 1 of 18 PageID #: 2606




                       EXHIBIT F
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 2 of 18 PageID #: 2607



                    IN THE TWENTY-FIRST JUDICIAL CIRCUIT COURT
                             ST. LOUIS COUNTY, MISSOURI

TAMIA BANKS, et al., on behalf of themselves )
and all others similarly situated,           )
                                             )
        Plaintiffs,                          )
                                             )
vs.                                          )                Cause No. 18SL-CC00617-01
                                             )
COTTER CORPORATION,                          )
COMMONWEALTH EDISON COMPANY, )
DJR HOLDINGS, INC. f/k/a FUTURA              )
COATINGS, INC., and ST. LOUIS AIRPORT )
AUTHORITY, A DEPARTMENT OF THE               )
CITY OF ST. LOUIS,                           )
                                             )
        Defendants.                          )

              PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                     TO DEFENDANT COTTER CORPORATION

       Plaintiffs Tamia Banks, Rev. Ronnie Hooks, Barbara Hooks, Joel Hogan, Kenneth Niebling,

Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean Clay, Angela Statum, and Missouri Rentals

Company, LLC, on behalf of themselves and all others similarly situated, by and through their

attorneys, and pursuant to Rule 58.01 of the Missouri Rules of Civil Procedure, hereby propound the

following Request for Production of Documents on Defendant, COTTER CORPORATION, to be

answered within thirty (30) days after service thereof.

                                              Instructions

       1.      Answer each production request separately and fully in writing and under oath, unless

it is objected to, in which event the reasons for such objection must be stated in lieu of an answer.

       2.      You are under a continuing duty to seasonably supplement your response with respect

to any question when new or additional information becomes known. Additionally, you are under a

continuing duty to seasonably amend a prior response if you obtain information upon the basis of

which you know that the response was incorrect when made, or that the response, through correct
                                                   1
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 3 of 18 PageID #: 2608



when made, is no longer complete or correct.

       3.         All responsive information and documents in the possession of the party, the party’s

attorney, investigators, agents, employees or any other representatives of the named party and the

party’s attorney are to be produced.

       4.         If a party is unable to answer fully and completely any of the production requests

propounded, then the party must answer said production request to the fullest extent possible and

specify the reason(s) for the present inability to answer the production request.

       5.         These Requests require you to produce all responsive documents that are in your

actual or constructive possession, custody, or control.

       6.         If you contend that you are entitled to withhold from production any documents

responsive to these Requests on the basis of attorney-client privilege, the work-product doctrine or

any other ground or privilege, then please provide a description of the withheld material or

information, and at a minimum, please follow the instructions prescribed in sub-parts below as to

each withheld document.

            (a)     Describe the nature of the document (e.g., letter or memorandum, etc.);

            (b)     State the date of the document;

            (c)     Identify the persons who sent and/or received the original and/or a copy of the
                    document;

            (d)     State the contents of the document; and

            (e)     State the basis upon which you contend that you are entitled to withhold the
                    document from production.

       7.         If any or all documents responsive to these Requests are no longer in your possession,

custody or control because of destruction, loss, or any other reason, then please follow the instructions

described in sub-parts (a)-(e) below as to each such document.

            (a)     Describe the nature of the document (e.g., letter or memorandum, etc.);

                                                      2
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 4 of 18 PageID #: 2609



             (b)     State the date of the document;

             (c)     Identify the person(s) who sent and/or received the original and/or a copy of the
                     document;

             (d)     State in detail the contents of the document; and

             (e)     State the name and date of disposition of the document, what disposition was made
                     of it, the person responsible for making the decision regarding the disposition and
                     the person responsible for carrying out the disposition.

       8.          In the event that multiple copies of a document exist, produce every copy on which

appear any notations or markings of any sort not appearing on another copy.

       9.          If you or your attorneys know of the existence, past or present, of any document

described in the Request, but such document is not presently in your possession, custody or control or

in the possession, custody or control of your agents, representatives, or attorneys, please state that

this is the case in your response to the Request, identify such document in response to the Request,

and identify the individual in whose possession, custody, or control the document was last known to

reside. If such document no longer exists, state when, how, and why such document ceased to exist.

       10.         The documents produced in response to this Request shall be: (i) organized and

designated to correspond to the categories in this Request or, if not, (ii) produced as they are

maintained in the normal course of business, and in either case;

                   (a)    All associated file labels, file headings and file folders shall be produced
                          together with the responsive documents from each file and each file shall be
                          identified as to its owner or custodian;

                   (b)    All documents that cannot be legibly copied shall be produced in their original
                          form; otherwise, you may produce photocopies; and

                   (c)    Each page shall be given a discrete production number.

       11.         If documents are in an electronic, magnetic or otherwise non-paper format, please

provide Plaintiffs with a copy of the original. Plaintiffs reserve the right to request production and/or

viewing of such documents in their original format when the copy appears altered, whether


                                                       3
  Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 5 of 18 PageID #: 2610



intentionally or not, or it is not able to be read in its produced form. If such a document requires the

use of specific equipment or software, please state that such is the case and name the software or

equipment. Plaintiffs reserve the right to request that such document(s) be read on your software or

equipment if such is not readily available or accessible to Plaintiffs. Please inform Plaintiffs’ counsel

if you believe that there will be any questions, concerns or objections to this instruction.

        12.        If you object to any of the Definitions or Instructions herein, you must do so by written

response hereto. If said written response to a Definition or Instruction is not made prior to your

response to the discovery requested, it will be presumed that you do not object to any Definition or

Instruction.

        13.        Unless otherwise specified in a particular Request, the time period covered by each

Request runs from January 1, 1967 to the present.

                                                  Definitions

        1.         “Defendant,” “you,” “yourself,” or “your” shall mean the Defendant, Cotter

Corporation, as well as its directors, shareholders, employees, officers, contractors, agents, owners,

parent, subsidiaries, other affiliates, and anyone acting on its behalf.

        2.         “Plaintiff” or “Plaintiffs” shall mean the Plaintiffs, Tamia Banks, Rev. Ronnie Hooks,

Barbara Hooks, Joel Hogan, Kenneth Niebling, Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean

Clay, Angela Statum, and Missouri Rentals Company, LLC.

        3.         “Petition” shall mean the Second Amended Class Action Petition filed against you in

the Circuit Court for St. Louis County, Missouri, under Case no. 18SL-CC00617.

        4.         “Contamination” shall refer to your contamination of Plaintiffs’ Homes and of the

property located in St. Louis, Missouri as alleged more fully in the Petition.

        5.         “SLAPS” refers to the St. Louis Airport Site as described in Paragraphs 65 through 66

of the Petition.


                                                       4
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 6 of 18 PageID #: 2611



       6.      “Futura Coating Site” refers to the property located at 9200 Latty Avenue in

Hazelwood, Missouri

       7.       “HISS” refers to the Hazelwood Interim Storage Site property located at 9200 Latty

Avenue in Hazelwood, Missouri.

       8.      “Latty Avenue Site” refers to the properties located at 9200 Latty Avenue (Futura

Coating Site) and 9170 Latty Avenue (HISS) in Hazelwood, Missouri.

       9.      "Coldwater Creek” refers to the tributary which runs through North St. Louis County

and flows into the Missouri River.

       10.     “Radioactive Material” refers to: 1) any material spontaneously emitting energetic

particles by the disintegration of their atomic nuclei, whether naturally occurring or artificial; 2)

residues containing uranium and/or thorium; 3) uranium and/or thorium mill tailings; 4) any materials

that you produce, process, or dispose of in connection with your possession and/or storage of residues

containing uranium and/or thorium, uranium and/or thorium mill tailings or other uranium ore at or

around SLAPS, Latty Avenue Site, and/or Coldwater Creek; and/or 5) any other polluting or

poisonous substance used or stored at SLAPS, Latty Avenue Site, and/or Coldwater Creek in any

operation.

       11.     “Activities” refers broadly to your possession and/or storage of Radioactive Material at

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, including, as alleged in the Second

Amended Petition: 1) the purchase and handling of Radioactive Material; and/or 2) the storage of the

Radioactive Material. “Activities” also refers to the handling, storage, disposal, treatment, processing

or testing of any emissions or other by-products resulting from the production, transportation,

handling, storage, and disposal of residues containing Radioactive Material.

       12.     “Release(s)” refers to the release of any material from the SLAPS, Latty Avenue Site,

and/or Coldwater Creek sites, including but not limited to any releases by air, surface water, soil, or


                                                   5
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 7 of 18 PageID #: 2612



sewers.

          13.   "Documents" is an all-inclusive term referring to any writing and/or recorded or

graphic matter, however produced or reproduced. The term "documents" includes, without limitation,

agreements, contracts, leases, addenda thereto, amendments, letters, emails, text messages,

correspondence, memoranda, inter-office communications, intra-office communications, minutes,

reports, notes, pamphlets, reports, schedules, analyses, drawings, pictures, tables, graphs,

photographs, videotapes, charts, flow charts, papers, program specifications, contract specifications,

contract proposals, time cards, sketches, indices, data sheets, data processing cards, data processing

tapes, data processing files, computer tapes or printouts, computer disks, computer diskettes, sound

recordings or any types, records of telephone or other conversations or meetings telex messages, maps,

surveys, books of account, ledgers, invoices, receipts, purchase orders, pleadings, questionnaires,

contracts, bills, checks, check stubs, check books, studies, books, working papers, drafts, diaries,

records, vouchers, logs, proposals, telegrams, films, fax material, computer programs including the

software thereof, or any other writings however produced or reproduced including any non-identical

draft or copy thereof matter tangible or retrievable by any means presently technologically available.

The term "documents" also includes any preliminary notes and drafts of the above-mentioned matters,

in whatever form they exist; for example, printed, typed, longhand, shorthand, on paper, paper tape,

tabulating cards, ribbon, blueprints, magnetic tapes, including but not limited to audiotapes, compact

discs, microfilm, film, motion picture film, phonographic records, dictographic records, computer

data files, hard discs of computer, computer diskettes or any other form by which said matter can be

retrieved and/or obtained.

          14.   “Document” shall also mean and include any “Electronically Stored Information”

(“ESI”) which shall include, but is not limited to digital communications (e.g., e-mail, voice mail,

instant messaging, text messaging); word processed documents (e.g., Word or WordPerfect


                                                  6
  Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 8 of 18 PageID #: 2613



documents and drafts); spreadsheets and tables (e.g., Excel or Lotus 123 worksheets); accounting

application data (e.g., QuickBooks, Money, Peachtree data files); image and facsimile files (e.g.,

.PDF, .TIFF, .JPG, .GIF images); sound recordings (e.g., .WAV and .MP3 files); video and animation

(e.g., .AVI and .MOV files); databases (e.g., Access, Oracle, SQL Server data, SAP); contact and

relationship management data (e.g., Outlook, ACT); calendar and diary application data (e.g., Outlook

PST, Yahoo, blog tools); online access data (e.g., Temporary Internet Files, History, Cookies);

presentations (e.g., PowerPoint, Corel Presentations); network access and server activity logs; project

management application data; computer aided design/drawing files; and, backup and archival files

(e.g., Zip, .GHO files). The word “document” shall be construed to the furthest extent permissible

under the Missouri Rules of Civil Procedure.

        15.     “Identify” (a) when used with respect to a natural person shall mean to state the

person’s (1) full name, (2) last known home or business address, (3) last known home or business

telephone numbers, (4) last known employer, (5) last known title or occupation, (6) if the person’s

present whereabouts are unknown, all information that reasonably may be helpful in locating the

person (for example, spouse’s name, children’s names and addresses and the names and addresses of

other known relatives), and (7) that person’s relationship, if any, to Defendant; (b) when used with

respect to a corporation or business entity other than an a natural person shall mean to state that entity’s

name, address of its principal place of business and telephone number; (c) when used with respect to

a document shall mean to state the title or name of the document (or provide a brief description thereof),

the author(s), the recipient(s), the present custodian, and that the date the document was created; and

(d) when used with respect to communication shall mean to identify the contents of the

communications, the date and place the communication was made, the type of communication (written

correspondence, email, phone conversation, etc.), and the identity of each person participating in and

present for the communication.


                                                     7
  Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 9 of 18 PageID #: 2614



         16.   “Person” shall refer to any natural person or any corporation, partnership, limited

liability company, limited partnership, joint venture, firm, association, proprietorship or any other

business, legal, or governmental entity or association.

         17.   Whenever the expression "and/or" is used in these Interrogatories, the information

called for should be set out both in the conjunctive and disjunctive and, whenever the information is

set out in the disjunctive, it should be given separately for each and every element sought.

         18.   "Do," "does," "is," "are" and other verbs used in the active voice are also intended to

refer to "did," "was," "were" and other verbs used in the past tense.

         19.   “Pertaining to” or “relating to” or “concerning” shall mean referring to, reflecting, or

related in any manner, logically, factually, indirectly or directly to the matter addressed.

         20.   “Communication” shall mean any transmission of words or thoughts between or

among two or more persons, and includes, but is not limited to, spoken words, conversations,

conferences, discussions, talks and reports, whether transmitted in person or by any electronic devices

such as telephone or radio, and documents as defined above.

                                          Production Requests

         1.    Provide organization charts or other documents evidencing the identifies, title, and

last-known address of each of your personnel that has had principal responsibilities regarding the

following in relation to your operations at the SLAPS, Latty Avenue Site, and/or Coldwater Creek

sites:

                  a. Management of operations;

                  b. Running, analysis, and/or interpretation of all testing for Radioactive
                     Material;

                  c. Worker and public safety;

                  d. Environmental regulatory compliance; and

                  e. Budgeting and/or accounting concerning the SLAPS, Latty Avenue
                                                    8
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 10 of 18 PageID #: 2615



                      Site, and/or Coldwater Creek sites or its operations.

          2.    Produce all documents or materials in any way relating to or responsive to Plaintiffs’

First Set of Interrogatories or your responses thereto.

          3.    Produce all contracts, letters of mutual understanding, power-sharing agreements,

and/or indemnity agreements between You and any Missouri-based corporations.

          4.    Produce all contracts, letters of mutual understanding, power-sharing agreements,

and/or indemnity agreements between You and any of the Defendants named in the above-captioned

matter.

          5.    Produce all documents related to any and all transfers of ownership of the Radioactive

Materials at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites from 1967 to the present

day.

          6.    Produce all documents related to any and all transfers of possession of the Radioactive

Materials at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites from 1967 to the present

day.

          7.    Produce copies of all Nuclear Regulatory Commission approved deviations from any

Nuclear Regulatory Commission regulation, including but not limited to General Design Criteria.

          8.    Provide all documents related to any voluntary remediation or “brownfield”

agreements, consent decrees, covenants, or other arrangements into which You entered in relation to

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites and surrounding property.

          9.    Provide all documents related to any soil, air, or indoor dust samples from the SLAPS,

Latty Avenue Site, and/or Coldwater Creek sites and surrounding property.

          10.   Produce documents concerning any and all of your methods and procedures for

running and interpreting environmental monitoring equipment, effluent, or other waste-testing

equipment in relation to the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites and


                                                   9
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 11 of 18 PageID #: 2616



surrounding property.

       11.     Produce documents evidencing or concerning the results of any environmental testing

or analysis performed at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites or at

surrounding property.

       12.     Produce documents describing or discussing environmental and/or human health risks

and/or risk assessments and/or dose assessments for any areas which are associated with any exposure

to materials found at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites and surrounding

property.

       13.     Produce copies of any local, state, or federal regulations setting “dose limits” or

defining an “actionable standard,” if any, for Plaintiffs’ claims alleged in their Petition.

       14.     Provide all documents in your possession either received from or sent to any local,

state, or federal regulatory agency or members of the press concerning Radioactive Material and/or

Activities at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       15.     Provide copies of all permits or licenses you have held from any local, state, or federal

regulatory agency concerning Radioactive Material or the Activities at the SLAPS, Latty Avenue

Site, and/or Coldwater Creek sites.

       16.     Provide copies of any applications or requests for any of the permits or licenses

referenced in Request Number 14, including all documents attached to those applications or which the

applications otherwise cite to or rely upon.

       17.     Produce all documents evidencing or comprising any program, protocol, or procedure

of acquiring, collecting and/or disseminating information regarding the existence, quantities,

concentrations, levels, or other characteristics of any and all wastes produced and/or emissions from

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       18.     Produce documents, if any, comprising or evidencing the applicability of the

                                                    10
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 12 of 18 PageID #: 2617



following agencies and/or regulations to your operations at the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites:

                 a. The United States Environmental Protection Agency;

                 b. The Missouri Department of Natural Resources;

                 c. The United States Nuclear Regulatory Commission;

                 d. All agencies responsible for environmental protection in Missouri; or

                 e. Any other federal, state, or local agency that you contend promulgates or

                     enforces regulations or rules applicable to your operations at the SLAPS,

                     Latty Avenue Site, and/or Coldwater Creek sites.

       19.     Provide copies of any and all schematics, layouts, photographs, process diagrams,

flow charts, and other documents in your possession, custody, or control that in any way depicts the

process or any part of the processes involved in your Activities or any other processes at the SLAPS,

Latty Avenue Site, and/or Coldwater Creek sites involving Radioactive Material.

       20.     Provide all documents in your possession concerning the type, source, or supplier of

any one or more of the Radioactive Materials at the SLAPS, Latty Avenue Site, and/or Coldwater

Creek sites.

       21.     Provide all documents in your possession concerning the quantity of any one or more

Radioactive Materials at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       22.     Provide all documents concerning the handling, transportation, storage, disposal,

treatment, processing, testing, or removal of any of the Radioactive Materials at the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites.

       23.     Provide all documents concerning the handling, dispersal, or escape of any airborne

emissions—whether intentional or accidental, one time or recurring—of any kind or kinds from the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

                                                  11
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 13 of 18 PageID #: 2618



       24.     Provide any and all work orders, change orders, invoices, memoranda, and other

documents in your possession, custody, or control that refer to any construction, modification, or

alteration of the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       25.     Provide all documents concerning citizen complaints—and records of any

investigations arising from those complaints—about possible pollution, emissions, or the escape of

contaminants from the premises of the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites,

whether or not those complaints were investigated, substantiated, or deemed by you to be mistaken or

groundless.

       26.     Provide copies of all documents concerning vendors, contractors, and subcontractors

who have been retained by you to measure Radioactive Material samples or calibrate instruments at

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites or at other properties, or to provide

remediation services associated with any waste(s) generated, stored, and/or transported by your

operation(s) in St. Louis, Missouri.

       27.     Produce copies of all Corrective Action Requests, Licensing Event Reports, or named

equivalent reports, incident reports, and correspondence with any and all federal and state agencies

and members of the press regarding any and all problems concerning the SLAPS, Latty Avenue Site,

and/or Coldwater Creek sites, including but not limited to the Activities, Radioactive Material at the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, and the Release or emission of any

Radioactive Material.

       28.     Produce all known reports, notes, memoranda, or test results related to any sampling,

tests, experiments, or examinations conducted at the SLAPS, Latty Avenue Site, and/or Coldwater

Creek sites or within a five-mile radius of the SLAPS, Latty Avenue Site, and/or Coldwater Creek

sites, and any known reports, notes, memoranda, or test results from environmental sampling related

to the Contamination complained of in the Petition.

                                                  12
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 14 of 18 PageID #: 2619



       29.     Produce all documents discussing the radiological properties or character of

environmental Releases from the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, including

but not limited to those involving particulate matter from processes related to Radioactive Material or

other waste.

       30.     Produce all known reports, notes, memoranda, correspondence, or test results related

to any sampling, tests, experiments, or examinations conducted at the SLAPS, Latty Avenue Site,

and/or Coldwater Creek sites or within a five-mile radius of the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites, and any known reports, notes, memoranda, or test results which relate in any

way to uranium, Radioactive Material, or other hazardous substances.

       31.     Produce all documents evidencing or discussing the radiological and nonradiological

chemical properties or composition of such materials which had the potential to be Released from

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       32.     Provide all photos, videos, or audio recordings depicting or otherwise representing

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       33.     Provide all photos, videos, or audio recordings depicting or otherwise representing

the Radioactive Material at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       34.     Produce all plans, permits, procedures, manuals, or best practices related to the

handling and/or disposal of any waste or by-products created at the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites.

       35.     Produce all documents evidencing the cleanup of any waste or containment, disposal

site, or waste storage facility and/or holding facilities at and within five miles of the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites.

       36.     Produce all documents evidencing the location, design, licensing and/or permitting,

and origin of wastes related to the Activities and/or Radioactive Material at the SLAPS, Latty Avenue


                                                   13
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 15 of 18 PageID #: 2620



Site, and/or Coldwater Creek sites.

       37.     Produce all documents evidencing and/or comprising any policies and procedures for

conducting cleanups, pre- and post-cleanup investigations, worker training, effluent Release

monitoring, transportation, and security with regard to radiological and non-radiological wastes.

       38.     Produce all internally generated or consultant test results and/or consultant reports

related to the environmental conditions at or around the SLAPS, Latty Avenue Site, and/or Coldwater

Creek sites.

       39.     All lists of indexes of publications or treatises relating to operations at the SLAPS,

Latty Avenue Site, and/or Coldwater Creek sites.

       40.     Provide documents relating to any real or potential violations or deficiencies ever

issued, whether released internally or externally, in relation to any environmental or worker safety

permit held by you for the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       41.     Produce the operating budget, income statement, or other financial reporting

documents for the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       42.     Produce your income statements and balance sheets and documents establishing the net

worth for the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites and the corporation which

owns the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       43.     Produce all documents including but not limited to reports, notes, memoranda, and

correspondence relating to actual or recommended capital expenditures, capital expenditure requests,

and/or budget requests made by management of the SLAPS, Latty Avenue Site, and/or Coldwater

Creek sites.

       44.     Produce copies of any insurance policies or claims filed by you related in any way to

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

       45.     Produce copies of all documents concerning operating procedures for any activities

                                                   14
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 16 of 18 PageID #: 2621



relating to your operations in or around St. Louis, Missouri that involve any Radioactive Material,

and all documents related to safety measures and guidelines which you have provided to your

employees regarding the safe handling and storage of Radioactive Material or the Activities,

including all operating manuals.

         46.   Produce all documents related to the detection or discovery of Radioactive Material or

radioactive wastes, or wastes of any kind, in HVAC systems, HVAC filters or devices, or in stacks,

discharge devices, or air or dust-handling conveyances at the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites.

         47.   Produce all documents related to the testing, inspection, repair, or restoration of any

stacks, discharge devices, vents, or other air and water emission conveyances at the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites. Include documents related to proposed or implemented

upgrades to your facilities in and around St. Louis, Missouri.

         48.   Produce all documents related to mass balances or inventories of Radioactive

Materials and/or radiological materials at the SLAPS, Latty Avenue Site, and/or Coldwater Creek

sites.

         49.   Produce all documents related to the discussion of lost or unaccounted for radiological

materials, wastes, Radioactive Material, or other hazardous materials at the SLAPS, Latty Avenue

Site, and/or Coldwater Creek sites.

         50.   Produce all documents and data concerning any tests performed by you outside of the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites perimeter or on any property outside the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

         51.   Produce copies of all Material Data Sheets (MSDS) that reference or concern any

Radioactive Material, as well as any documents related to said Material Data Sheets.

         52.   Produce all health physicists’— including those health physicists at the SLAPS, Latty

                                                  15
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 17 of 18 PageID #: 2622



Avenue Site, and/or Coldwater Creek sites and those offsite— plans, procedures, and protocols in

your possession concerning any of the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites’s

operations or anyone’s safety or wellbeing in connection with the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites’ operations.

         53.   Produce audio and video recordings or all interview notices or press releases where

you provide information to the press or public concerning the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites.

         54.   Produce all posts or recordings you made on any social media platform related to the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

         55.   Produce all documents related to the disposal, either onsite at the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites or offsite, of Radioactive Material, radiological material,

or other hazardous substances.

         56.   Produce copies of all documents, including any indexes, that describe or otherwise

concern your document retention policy with respect to documents concerning the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites and its operations prior to you becoming the owner and

operator of the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites.

         57.   Produce copies of any documents that identify any of the documents concerning the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites and its operations prior to you becoming

the owner and operator of the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, or that

identify the custodian of any such documents.

         58.   Provide all documents not already produced that concern the Activities, Radioactive

Materials, or other hazardous substances at the SLAPS, Latty Avenue Site, and/or Coldwater Creek

sites.

         59.   Provide all documents not already produced that support any of the allegations in the

                                                  16
 Case: 4:20-cv-01227-JAR Doc. #: 59-6 Filed: 10/27/20 Page: 18 of 18 PageID #: 2623



Petition, in your Answer and (if applicable) Affirmative Defenses, or in any other pleadings or

motions filed in the above-captioned matter.

       60.    Provide all worker’s compensation claims or other claims and/or lawsuits made

against you arising from the Radioactive Material.

Dated: January 31, 2020                              Respectfully submitted,

                                                     KEANE LAW LLC

                                                     /s/ Nathaniel R. Carroll
                                                     Ryan A. Keane, #62112
                                                     Nathaniel R. Carroll, #67988
                                                     7777 Bonhomme Ave., Suite 1600
                                                     St. Louis, MO 63105
                                                     Ph: 314-391-4700
                                                     Fax: 314-244-3778
                                                     ryan@keanelawllc.com
                                                     nathaniel@keanelawllc.com
                                                     Attorneys for Plaintiffs and Proposed Class




                                                 17
